significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov 5e t ep 4a t- ai this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a waiver of the minimum_funding_standard for the plan years ended i and this waiver for the plan years ended i and has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this waiver has been granted i t the company has a calendar_year fiscal_year the company manufactures many steel products including garbage cans shelving lockers cabinets and storage racks the end users of these products include schools hospitals governments revenue has declined every year from the company has endured triple digit inflation in their primary raw commodity and significant inflation in their other raw materials most of the company’s orders are subject_to contract pricing this makes the company unable to increase prices on most of their customers until the contracts expire the company is quoting work for future contracts at substantially higher prices the company has made improvements on it’s primary product which will allow it to increase it’s market share ’s as of plan's curre anes the value of the assets of the plan was equal tof of the your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans maintained by the company or to the company’s profit sharing plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year is the date of this letter should be entered on schedule b actuarial information a copy of this letter is being sent to the manager employee_plans classification in lf you have any questions on this ruling letter please contact a sincerely norman greenberg manager actuarial group
